DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1 and 3-21 and the cancellation of claim 2 filed November 9, 2021.
Specification
The disclosure is objected to because of the following informalities: Each instance of the phrase “gear ratio” should be changed to “gear or mechanical ratio” so as to coincide with the amended claim language.  
Appropriate correction is required.
Claim Objections
Claims 1, 3, 8, 9, 11, and 18 are objected to because of the following informalities:  
In regards to claim 1, line 2, the word “with” should be changed to “including” so as to clearly set forth that the locking mechanism includes the rotary latch and the pawl, line 9, the word “actuatable” should be changed to “engageable,” and lines 11-20 should read as follows: “wherein the drive lever is moved by the electrically actuatable drive to cause the ejector to allow the lock holder to move from the lifting-off position into a secured position that is between the lifting-off position and the locking position, and an engagement between the drive lever and the closure lever causes the drive lever to move the closure lever to engage the rotary latch, and wherein further movement of the drive lever by 
In regards to claim 3, lines 2 and 3, the phrase “and the drive lever is actuatable by the closure drive” should be removed in light of the amendments to claim 1.
In regards to claim 8, line 2, the phrase “a low gear ratio during movement” should be changed to “a low mechanical ratio during the movement,” and in lines 3 and 4, the phrase “a high gear ratio during movement” should be changed to “a high mechanical ratio during the movement.”
In regards to claim 9, line 2, the phrase “is moved” should be changed to “are moved.”
In regards to claim 11, lines 2 and 3, each instance of the phrase “during movement” should be changed to “during the movement.”
In regards to claim 18, line 2, the phrase “the extension” should be changed to “an extension,” and in line 3, the phrase “the locking position” should be changed to “the locking position, thereby locking the lock holder” such that the language tracks back to that of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 11 and 12, it is unclear from the claim language if the actuation of the drive lever by the electrically actuatable drive causes the movement of the drive lever.  It is understood from the specification that the drive lever is moved by the electrically actuatable drive to cause the ejector to allow the lock holder to move from the lifting-off position into the secured position, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 15, 16, and 18-20, the relationship between the closure lever engaging the “locking mechanism,” as recited in lines 15, 16, and 18-20, and the rotary latch being, at least indirectly, actuatable by the driver lever, as recited in lines 8 and 9, is unclear from the claim language.  It is understood from the specification that the drive lever indirectly actuates the rotary latch of the locking mechanism using the closure lever, i.e. the closure lever engages the rotary latch because it is moved by the drive lever.  The language in lines 8 and 9 suggests a broader cooperation between the rotary latch and the drive lever than that of lines 15, 16, and 18-20. A broad range or limitation together with a narrow range or limitation that falls within the broad range or 
In regards to claim 1, line 17, it is unclear if the further movement of the drive lever is caused by the electrically actuatable drive or another component altogether.  It is understood from the specification that the electrically actuatable drive moves the drive lever as recited in lines 11-16 and further moves the drive lever as recited in line 17, and will be examined as such.  See claim objection above.
In regards to claim 8, lines 2-4, the phrase “low gear ratio” and “high gear ratio” suggest that the device includes gears or toothed wheels, however, the device does not include any gears.  In light of the specification, it is understood that the low and high “gear ratios” refer to mechanical cooperations between the components of the device, and will be examined as such.  See claim objection above.
In regards to claim 9, lines 3 and 4, the relationship between the “movement of the ejector” and the movement of the ejector in claim 1 is unclear from the claim language, and the relationship between the “movement of the closure lever” and the movement of the closure lever in claim 1 is unclear from the claim language.  For examination purposes, the claim has been given a broad interpretation.
Claim 18 recites the limitation "the extension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, 12-14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hülsmann et al. (DE 102014003737 A1).
In regards to claim 1, Hülsmann et al. discloses a lock for a motor vehicle comprising: a locking mechanism including a rotary latch 1 and a pawl 2; a lock holder 3; an ejector 7 for interacting with the lock holder, the lock holder being movable into a lifting-off position (Figure 2) by the ejector; an electrically actuatable drive 6 for moving the lock holder from the lifting-off position into a locking position (Figure 5); a drive lever 4, wherein the ejector and, at least indirectly, the rotary latch are engageable by the drive lever (Figures 1-5); and a closure lever 5, wherein the drive lever is moved by the electrically actuatable drive to cause the ejector to allow the lock holder to move from the lifting-off position into a secured position (position between the position in Figure 4 and the position in Figure 5) that is between the lifting-off position and the locking position, and an engagement between the drive lever and the closure lever causes the drive lever to move the closure lever to engage the rotary latch (Figures 1-5), and wherein further movement of the drive lever by the electrically actuatable drive moves the closure lever to move the lock holder from the secured position into the locking position via an engagement of the closure lever with the rotary latch, such that the 
In regards to claim 3, Hülsmann et al. discloses that the electrically actuatable drive is a closure drive (a closure drive because it causes the closure of component 13, Figures 1-5 and 8a).
In regards to claim 5, Hülsmann et al. discloses that the drive lever is pivotally mounted in a lock case 10.
In regards to claim 6, Hülsmann et al. discloses that the ejector is pivotally mounted in a lock case 10.
In regards to claim 7, Hülsmann et al. discloses that at least a portion of the drive lever is guided in the closure lever (at least a portion of circular portion receiving pin 5.1 is guided into the confines of the closure lever created by portions 5.1 and 5 of the closure lever during the assembly of the device).
In regards to claim 8
In regards to claim 9, Hülsmann et al. discloses that the ejector and the closure lever are moved by the drive lever at different mechanical ratios (different mechanical ratios in the movement from Figure 4 to Figure 5, with the ratios differing because as the movement occurs, more force is put on the lock holder to pull it downwardly and since more components are mechanically moved towards the end of the movement resulting in the state in Figure 5), the drive lever lifting by a third of its actuation travel during movement of the ejector and lifting by two thirds of its actuation travel during movement of the closure lever (the ejector is moved first by the cooperation of the lock holder with the ejector from the position in Figure 3 to the position in Figure 4, and then portion 4.2 of the drive lever lifts or moves to the left in Figures 3-5 and causes movement of the closure lever after the first movements of the ejector such that the closure lever rotates the rotary latch to the position in Figure 5).
In regards to claim 12, Hülsmann et al. discloses that the ejector is spaced from the drive lever (at least portions of the ejector, such as those near the end at the indicator line for reference character 7 in Figure 4, are spaced from the drive lever).
In regards to claim 13, Hülsmann et al. discloses that the ejector is biased into a position in which the lock holder is retained in the lifting-off position (Paragraph 39 of the Computer Generated Translation).
In regards to claim 14, Hülsmann et al. discloses that the ejector has a first contact surface (surface that is contacted by the lock holder, Figure 2) and a second contact surface (surface of pin portion at reference character 4.3 in Figure 2 that engages with the drive lever 4) formed as beveled portions of the ejector (Merriam-Webster’s Dictionary defines the term “bevel” as “oblique” or “neither perpendicular nor 
In regards to claim 19, Hülsmann et al. discloses that the ejector has a pin (the end portion of the ejector at reference character 7 in Figure 2 being a pin or pin shaped), wherein the closure lever is engageable against the pin (engageable via the rotary latch and lock holder, Figure 4).
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (KR 20170119013 A).  Kim et al. discloses a method for locking an electrical lock, the method comprising: actuating an ejector 701 by a drive lever 401 pivotally mounted in a lock case 100 so that a lock holder 101 is moved from a lifting-off position (Figure 1a) into a secured position (position between Figure 1a and Figure 1b); and moving a closure lever 403 by the drive lever so that the lock holder is moved from the secured position into a locking position (Figure 1b), wherein the two movements of the lock holder are carried out at different mechanical ratios (different mechanical ratios in the movement from Figure 1a to Figure 1b, with the ratios differing because as the movement occurs, more force is put on the locking holder to pull it downwardly and since more components are mechanically moved towards the end of the movement resulting in the state in Figure 1b).
Claim Rejections - 35 USC § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


28.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hülsmann et al. (DE 102014003737 A1) in view of Lebsak et al. (US-11015375 B1).  Hülsmann et al. discloses the lock as applied to claims 1 and 3 above, with the closure drive including a linkage 8.1 that is engageable with the drive lever.  Hülsmann et al. fails to disclose that the linkage is a Bowden cable.  Lebsak et al. teaches a Bowden cable 31 connected to a drive 32 that is capable of moving a component 30 in a direction Z (Col. 9, line 4 and Col. 12, lines 46-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize a Bowden cable to provide the mechanical connection between a drive and a movable component, since Bowden cables are known in the art for providing mechanical linkages between components.
29.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hülsmann et al. (DE 102014003737 A1).  Although Hülsmann et al. does not specifically state that the movement of the lock holder into the secured position is over a distance of 18 mm and the movement of the lock holder into the locking position is over a distance of 6 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify these values since the lock holder of Hülsmann et al. is capable of moving these distances and since it has been held that discovering an optimum value or workable range is a result effective variable involves only routine skill in the art.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hülsmann et al. (DE 102014003737 A1) in view of Floeck et al. (DE 102009010975 A1).  Hülsmann et al. discloses the lock as applied to claim 1 above, but fails to disclose that the lock includes a catch hook that is engageable with the lock holder and an electrical controller for moving the catch hook.  Floeck et al. teaches a lock having a catch hook 1 that is engageable with a lock holder 3 and the catch hook being movable by an electrical controller or motor (Paragraph 24 of the Computer Generated Translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a catch hook in the device of Hülsmann et al. in order to provide an additional safety mechanism that would prevent the hood 13 from popping all the way open, as is known in the hood latch art.
Allowable Subject Matter
31.	Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
32.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claim 15.
33.	In regards to claim 15, Hülsmann et al. (DE 102014003737 A1) fails to disclose that the drive lever has a guide pin and the closure lever has a guide groove in which the guide pin is received and movable along the guide groove.  The connection between the drive lever and the closure lever of Hülsmann et al. includes a pin 5.1 of the closure lever located within an opening of the drive lever, and does not include a pin on the drive lever that moves along a groove of the closure lever when operated.  The drive lever and the closure lever of Hülsmann et al. move together.  The examiner can find no motivation to modify the device of Hülsmann et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
34.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
35.	In regards to claim 10, the rejection of claim 10 under 35 U.S.C. 102(a)(2) with Kim et al. (KR 20170119013 A) set forth in the previous Office Action is maintained since the claim was not amended to overcome the rejection and applicant did not provide remarks concerning this rejection.
36.	In light of applicant’s amendments to the specification and claims, the objections to the specification, the objections to the claims, and the rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to the claims, new rejections under 35 U.S.C. 112(b) and objections to the specification and claims are set forth above.
37.	The examiner would like to note that Hülsmann et al. (DE 102014003737 A1) could support a rejection of claim 10 under 35 U.S.C. 102(a)(1).
Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 25, 2022